In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________

         No. 02-19-00381-CR
    ___________________________

AARON SEBASTIAN REDMOND, Appellant

                     V.

         THE STATE OF TEXAS


  On Appeal from the 371st District Court
         Tarrant County, Texas
       Trial Court No. 1611307R


  Before Birdwell, Bassel, and Wallach, JJ.
        Opinion by Justice Wallach
                                       OPINION

       Appellant Aaron Sebastian Redmond appeals his convictions for aggravated

assault of a family member with a deadly weapon, evidence tampering, and retaliation.

All three convictions stem from Redmond’s attack of his then-wife, Jane,1 and his

attempts to cover it up in the hours that followed. Redmond raises three issues on

appeal challenging the trial court’s admission of (1) evidence of his abusive

extramarital affair, (2) evidence of his prior unadjudicated bank robberies, and

(3) evidence of Jane’s conversation with a police officer while she was being treated

for her injuries at the hospital. We will affirm the trial court’s judgments.

                                     I. Background

       In July 2018, Redmond used utensils and other dinnerware to attack his then-

wife Jane in the kitchen of their home.

A. The Assault

       Jane was reaching into the open dishwasher when Redmond approached from

behind and stabbed a kitchen knife into her neck—twice. As Redmond pushed Jane

down onto the dishwasher, she began to struggle with him and grabbed the knife in

her neck, cutting her hand on its blade. Redmond put his fingers in Jane’s open

wound in an attempt to make her “bleed out,” and he repeatedly banged her head on

the tile floor. The couple’s then-three-year-old son, Bobby, walked into the room and

       We use aliases for minors and for Redmond’s victims to protect their privacy.
       1

See Tex. R. App. P. 9.10(a)(3); 2d Tex. App. (Fort Worth) Loc. R. 7.


                                             2
asked Redmond to stop “hurt[ing] Mommy,” but Redmond told him to leave and

turned on the television in the adjacent living room to distract him.

       Meanwhile, Redmond continued to brutalize Jane by carving into her neck with

a fork. Each time Jane tried to speak, Redmond hit her or slammed her head against

the tile. When Redmond finally stopped, Jane lay on the floor and struggled to

breathe. She begged Redmond to get help and not to “let [her] die” promising that

she “wo[uld]n’t tell anybody.” After Bobby—distraught in the nearby living room—

echoed Jane’s request and begged Redmond to seek help, he pretended to call 9-1-1.

Yet, no help came, and Jane’s condition grew worse. Jane and Bobby then asked

Redmond to take her to the hospital. Redmond finally agreed and wrapped towels

around Jane’s neck before carrying her to the car, with Bobby joining in the backseat.

Jane—fearing she could not survive the trip to the hospital after all—suggested

stopping at a nearby fire station instead.

       As they drove to the fire station, Jane continued to assure Redmond that she

“w[ould] say it [wa]s an accident.” Apparently unconvinced, Redmond threatened

Jane when they pulled into the station by stating, “Don’t make me kill you.”

       As the firemen—some of whom were also trained as paramedics—helped Jane

out of the car, both she and Redmond reported that “she fell” and that the fall “was

an accident.” Once Jane was alone in an ambulance with the paramedics though, she

told them, “You have to help . . . . He’s going to kill me. But you have to get my son

away.”

                                             3
       By this time, however, Redmond had already left the fire station and returned

home with Bobby. While Jane was being transported to the hospital, receiving

treatment for her stab wounds and collapsed lung, and undergoing surgery, law

enforcement surrounded the family home. After a four-hour SWAT standoff,

Redmond finally emerged from the home with Bobby. When law enforcement

entered the home to collect evidence and photograph the crime scene, they found that

the floor in the kitchen had been cleaned, the towels saturated with Jane’s blood had

been washed, and Redmond’s bloody clothing had been laundered.

       Redmond was indicted for (1) aggravated assault with a deadly weapon of a

member of his family, a member of his household, or a person with whom he had a

dating relationship; (2) evidence tampering; and (3) retaliation.2 See Tex. Penal Code

Ann. §§ 22.02(a), (b)(1), 36.06(a)(1)(A), 37.09(a)(1). Redmond pled not guilty, and the

case proceeded to a jury trial.

B. The Jury Trial

       At trial, Jane testified regarding her marriage to Redmond, his history of abuse,

and the details of the assault. The State offered photographs not only of Jane’s injuries

on the night of the assault, but also of her injuries after prior incidents of abuse. Her

description of Redmond’s kitchen assault was consistent with what she told the


       2
        Redmond was also indicted for aggravated assault with a deadly weapon, but
the State abandoned this count of the indictment prior to the submission of the jury
charge.


                                           4
fireman and paramedic who administered medical care at the fire station (Fireman

Kendall), the police officer and SWAT team member who took Jane’s statement in

the ambulance (Officer Herily), and the police officer who took Jane’s statement while

she was at the hospital (Officer Harvey), among others. As relevant to this appeal, the

trial court allowed Officer Harvey to repeat Jane’s description of events on the night

of the assault. Redmond objected to the testimony as hearsay, but the trial court

overruled Redmond’s objection.

      Additionally, the State offered and the trial court admitted documentary and

video evidence supporting Jane’s description of the assault, including a medical report

with her statement to Fireman Kendall and a portion of the video footage from

Officer Herily’s body camera capturing her statements to him in the ambulance.

      Redmond then testified in his own defense. Redmond claimed that on the night

of the alleged assault, Jane was yelling at him with utensils in her hands and that when

he attempted to grab her arms, she “went berserk” and “started thrashing,” causing

them both to fall into the open dishwasher. Redmond stated that, prior to the fall,

Jane had threatened to fabricate an assault so she could have sole custody of Bobby.3

He claimed Jane’s allegations of assault were her way of “c[oming] through on her

threat” by “capitaliz[ing]” on the accident “to get [him] locked up.”



      Bobby was the biological son of Redmond’s daughter. Jane and Redmond
      3

adopted Bobby when he was one to two years old.


                                           5
      During the course of direct examination, Redmond also admitted several

indiscretions relevant to this appeal. First, Redmond acknowledged having an affair

with Sue,4 but he indicated that he had ended the affair in 2013 after approximately

two years.5 Redmond claimed that, following the breakup, Sue continued to find

“some reason to make contact” but that the contact trailed off after he consistently

reiterated that he was “not going there.” When asked if the breakup was on “friendly

terms,” Redmond confirmed that it was friendly “for the most part” although “she

wasn’t happy about it.”

      Redmond also admitted that, at the time of his trial, he was incarcerated for a

bank robbery that he had committed in February 2017. Redmond characterized the

robbery as “a horrible, crazy decision” he made to relieve “financial stress” when he

was at “the lowest point” in his life due to “a perfect storm of events”—his business

had “generated zero” and shut down, Bobby had undergone two surgeries,

Redmond’s truck had been stolen, he lost money in an unexplained “incident” in New

Mexico, and he was battling an opioid addiction and had recently gone “cold turkey.”

He testified that he told Jane about the robbery a few months after it occurred




      4
        Jane and Redmond were married in 2010, and they both met Sue soon after
their honeymoon.

     Redmond ended his affair with Sue only after Jane discovered videos of
      5

Redmond and Sue having sex and confronted him about the affair.


                                         6
because, in his words, “[i]t was eating at me bad” and “was embarrassing” and

“horrible.”

      Before the State began its cross examination, in a hearing outside the presence

of the jury, the State asked permission to explore two lines of questioning regarding

extraneous offenses. 6 One line of questioning related to the abusive nature of

Redmond’s relationship with Sue, and the other related to his history of bank

robberies. The State indicated that both lines of questioning were necessary to correct

false impressions left by Redmond’s testimony—namely, the false impression that his

breakup with Sue had been cordial and that she wanted back in his life, and the false

impression that Redmond’s February 2017 bank robbery was a single, out-of-

character episode.

      As to Redmond’s breakup with Sue, the State explained that it had “reason to

believe” that Redmond had abused Sue and that this abuse had contributed to their

breakup, and it requested permission “to question him about the information [it] ha[d]

that he was assaultive to [Sue] and statements [it] ha[d] from her that were sent to


      6
        The State appears to have raised Redmond’s extraneous offenses with the trial
court prior to cross examination out of a belief that the trial court granted Redmond’s
motion in limine regarding his extraneous offenses and prior bad acts. However, the
record indicates that the trial court did not grant the motion in limine, but instead told
the parties that it would “take . . . this by objection,” advising them that “as you hear
anything that you think is objectionable, you just need to bring that to the Court’s
attention, and we’ll take it up then.” Regardless, a motion in limine is neither required
nor sufficient to preserve error. See Geuder v. State, 115 S.W.3d 11, 14–15 (Tex. Crim.
App. 2003).


                                            7
both him and . . . the victim in this case via e-mail about assaults that took place

between them.” Redmond protested that he had not “opened the door” to this

evidence, claiming “[t]here was no mention of why they parted ways[;] [h]e just said

they parted ways.” The trial court overruled the objection and authorized the State to

broach the topic to correct the false impression.

       Redmond similarly denied leaving a false impression regarding his

unadjudicated bank robberies. He insisted that the only conviction he mentioned was

“just for the one bank robbery [i]n February . . . 2017” and that he “d[id not] believe

h[e] [had] opened the door to go into everything else.” The trial court found that

Redmond’s testimony left a false impression that the February robbery was

“completely out of character and he just did the one thing,” and the court stated it

would allow the State to explore Redmond’s other unadjudicated bank robberies.

       The State then proceeded to cross-examine Redmond. However, the State went

beyond questioning—it offered documentary exhibits into evidence as well.

       First addressing Redmond’s relationship with Sue, the State introduced an e-

mail from Sue to Jane and Redmond in which Sue alleged that Redmond had been

abusive and had tried to kill her:

       Oh, crazy & psycho that’s what you came up with? Really? My idea of
       psycho is the morning that you lost grip with reality, and . . . crying,
       screaming at me, and spitting on me - in the face, stripping my clothes
       off me- my jacket, my shirt, no bra, completely exposed in the cold and
       PUBLIC area, trying to cover myself- so no hands to try to protect
       myself while you threw me on the ground, picked me up so you could
       throw me back down again. How many times did that happen? And

                                           8
      while you had me on the ground- you would sit on me, trapping my
      arms so I couldn’t move or block your spit from coming at my face,
      squeezing and shaking me by [my] upper arms or neck over and over
      hitting my back and head into the asphalt you had thrown me onto,
      slapping my face and head with my leather jacket, every time I tried to
      run away from you I was thrown on the ground. How long did this go
      on? Your crazy scary threats, without a single doubt, I knew you were
      going to kill me that night. I could not get away from you. And you were
      oblivious as to how much stronger you were and how much you were
      really hurting me. All steroided up and taking WAY too much! How
      many times did my head hit asphalt? How many places was I bleeding
      from? How many bruises did I end up with? All because I said it was
      over between us.

      When the e-mail was tendered to Redmond for objections, Redmond stated

that he “just object[ed] to the relevance of the matter,” and the trial court overruled

the objection. The State then read the e-mail into evidence. Redmond claimed the e-

mail was “obviously not factual” and that “the incident that she’s referring to,

obviously, was not even remotely close to that.” When the State confronted Redmond

regarding a citation he had received for assaulting Sue in a separate incident in 2012,

Redmond downplayed that as well and claimed Sue was simply mad “because [he] was

going home” and that she called the police because “she had left her phone in [his]

vehicle” and wanted him to return the device.

      Then the State turned to Redmond’s February 2017 bank robbery and

questioned Redmond regarding his use of a weapon. 7 The State produced a


      7
       On direct examination, Redmond testified that he “wasn’t even armed” during
the February 2017 robbery. This testimony contradicted photographs of the robbery
that depicted Redmond with a gun. The trial court authorized the State to correct
Redmond’s false impression by confronting him with the photograph.

                                          9
photograph of Redmond using a weapon at the robbery, but Redmond claimed it was

a toy gun. Asked “[w]hy [he] would . . . take a toy gun to this event,” Redmond

responded, “It’s not like I had a lot of experience.” The State then questioned

Redmond regarding his alleged lack of experience by confronting Redmond with

three additional bank robberies he had been accused of committing after the February

robbery in 2017. The State even offered a photograph of Redmond robbing the same

bank he had robbed in February 2017 only two months after the initial robbery. When

the photograph was tendered to Redmond, he stated he had “[n]o objection.”

      Redmond was the only witness called in his defense, and after he finished

testifying, the trial court charged the jury. Although Redmond did not request a

limiting instruction regarding his extraneous offenses, the trial court nonetheless

included one in the charge. The jury found Redmond guilty of all three counts listed

in the indictment: (1) aggravated assault with a deadly weapon of a member of his

family, a member of his household, or a person with whom he had a dating

relationship; (2) evidence tampering; and (3) retaliation. After hearing punishment

evidence, the jury assessed the maximum penalty for each offense: (1) life

imprisonment and a $10,000 fine for aggravated assault with a deadly weapon; (2) ten

years’ confinement and a $10,000 fine for evidence tampering; and (3) ten years’

confinement and a $10,000 fine for retaliation.




                                          10
                                    II. Discussion

       Redmond raises three evidentiary challenges on appeal; he complains of the

trial court’s admission of (1) evidence of the abusive nature of his extramarital affair

with Sue, (2) evidence of his prior unadjudicated bank robberies, and (3) evidence of

Jane’s out-of-court statements to Officer Harvey while she was being treated for her

injuries at the hospital.

       We review a trial court’s ruling on the admissibility of evidence for an abuse of

discretion. Weatherred v. State, 15 S.W.3d 540, 542 (Tex. Crim. App. 2000); Orona v.

State, 341 S.W.3d 452, 464 (Tex. App.—Fort Worth 2011, pet. ref’d). “We give great

discretion to the trial court in matters of admissibility of evidence if correct under any

theory of law, even if the trial court’s underlying reason was wrong.” Wenger v. State,

292 S.W.3d 191, 202–03 (Tex. App.—Fort Worth 2009, no pet.). A trial court does

not abuse its discretion by admitting evidence as long as the decision is within the

zone of reasonable disagreement. Wells v. State, 611 S.W.3d 396, 427 (Tex. Crim. App.

2020); Weatherred, 15 S.W.3d at 542; Montgomery v. State, 810 S.W.2d 372, 391 (Tex.

Crim. App. 1990) (op. on reh’g).

A. Evidence of the Abusive Nature of Redmond’s Extramarital Affair

       First, Redmond challenges the trial court’s admission of testimony regarding

the abusive nature of his extramarital affair with Sue and the court’s admission of

Sue’s e-mail alleging abuse. He claims that, although both the testimony and e-mail

were admitted to correct a false impression, no such false impression existed, and that

                                           11
the e-mail’s “highly inflammatory” “unsworn[s] accusations of a missing witness”

inflicted harm and were used by the State in “a clear attempt to convict him based on

being a criminal generally.”8

      The State insists that the false impression—that Redmond and Sue parted on

good terms—indeed existed and that it formed the proper basis for admission of the

challenged testimony. However, the State argues that the trial court’s false-impression

ruling did not extend to the e-mail and that Redmond thus failed to preserve his

current challenge to the e-mail for review.9 The State further asserts that, regardless,


      8
        Redmond’s choice of words in his brief implies numerous challenges to the
admissibility of the e-mail: that the e-mail was (1) prejudicial, (2) contained hearsay,
and (3) effectively called another witness to correct the false impression. See Tex. R.
Evid. 403, 802; Wheeler v. State, 67 S.W.3d 879, 885 (Tex. Crim. App. 2002). Redmond
also implicitly challenges the scope of the State’s questioning regarding the e-mail by
alleging that the State relied upon the e-mail as improper character evidence—a
purpose for which it was neither admissible nor admitted. See Tex. R. Evid. 105(a),
404(b)(1). Redmond appears to raise these four issues to support his assertion that the
allegedly erroneous admission of the e-mail was harmful, rather than as four separate
grounds of error. However, to the extent that Redmond makes these complaints as
separate challenges to the judgment, he has not preserved them for review. Redmond
did not object to the e-mail as more prejudicial than probative, as impermissible
hearsay, or as an improper attempt to call another witness to correct a false
impression. See Tex. R. Evid. 103(a)(1), 403, 802; Tex. R. App. P. 33.1(a). Nor did he
object that the State’s questions or statements improperly construed the e-mail as
character evidence or encouraged the jury to convict Redmond based on his
extraneous offenses. See Tex. R. Evid. 404(b)(1); Tex. R. App. P. 33.1(a). Nor did he
request a limiting instruction. See Tex. R. Evid. 105(b)(1); Tex. R. App. P. 33.1(a).
Therefore, to the extent Redmond intends to independently challenge the e-mail on
one or all of these bases, we overrule these challenges due to Redmond’s failure to
preserve the issues for review.
      9
        If Redmond failed to properly preserve his objection to the e-mail, any error in
the trial court’s admission of Redmond’s testimony regarding the contents of the e-

                                          12
both the testimony and e-mail were admissible to rebut Redmond’s defensive theory

that the assault was an accident and to prove Redmond’s intent to commit the

charged offense.

      The State’s latter argument is both persuasive and dispositive. See Tex. R. App.

P. 47.1. Assuming arguendo that Redmond’s no-false-impression objection extended

to Sue’s e-mail,10 the trial court nonetheless acted within its discretion by admitting


mail was harmless and effectively forfeited. Cf. Clay v. State, 361 S.W.3d 762, 767 (Tex.
App.—Fort Worth 2012, no pet.) (holding defendant forfeited objection to admission
of records by failing to reassert his objection when a witness testified regarding the
contents of the records); Mai v. State, 189 S.W.3d 316, 323–24 (Tex. App.—Fort
Worth 2006, pet. ref’d) (holding defendant failed to preserve error in the admission of
a transcript “by not repeating [his] objection again each time the State asked Officer
Richie to read from or refer to the transcript”); cf. also Mallory v. State, No. 02-17-
00279-CR, 2019 WL 618893, at *12 (Tex. App.—Fort Worth Feb. 14, 2019, pet.
ref’d) (mem. op., not designated for publication) (holding defendant forfeited
challenges to photographs by failing to object to testimony about the contents of
photographs); Sampson v. State, No. 02-15-00202-CR, 2016 WL 4474339, at *3 (Tex.
App.—Fort Worth Aug. 25, 2016, pet. ref’d) (mem. op., not designated for
publication) (holding any error in admission of photographs was harmless due to
admission of unobjected-to testimony regarding contents of photographs).
      10
          The scope of Redmond’s no-false-impression objection and the trial court’s
corresponding ruling is ambiguous. In a hearing outside the jury’s presence and just
prior to Redmond’s cross-examination, the State claimed that Redmond’s testimony
on direct examination left the false impression that his break-up with Sue was cordial
and asked “to question [Redmond] about the information [it] ha[d] that he was
assaultive to [Sue] and statements [it] ha[d] from her that were sent to both
him . . . [and Jane] via e-mail about assaults that took place between them.” The trial
court then asked if the State had reason to believe that the alleged abuse was actually
“the reason why they parted ways” or if the State was just speculating. The State
confirmed that “[i]n terms of the e-mail statement by [Sue], yes.” The State did not
propose to offer the e-mail as evidence, and the record contains no indication that the
State produced a copy of the document during the hearing. Redmond, in turn,
claimed that he had not opened the door to Sue’s allegations of abuse because “[t]here

                                           13
the testimony and e-mail to rebut Redmond’s defensive theory that the charged

assault was an accident and to prove Redmond’s intent to commit that assault. 11

      1. Applicable Law

      “[I]t is improper to try a defendant for being a criminal generally,” and the

Texas Rules of Evidence prohibit the admission of “[e]vidence of a crime, wrong, or

other act . . . to prove a person’s character in order to show that on a particular

occasion the person acted in accordance with the character.” Tex. R. Evid. 404(b)(1);

Alba v. State, 905 S.W.2d 581, 585 (Tex. Crim. App. 1995) (citing Nobles v.

State, 843 S.W.2d 503, 514 (Tex. Crim. App. 1992)); McNatt v. State, No. 02-10-00043-

CR, 2011 WL 4712002, at *3 (Tex. App.—Fort Worth Oct. 6, 2011, no pet.) (mem.

op., not designated for publication). However, this is not to say that evidence of a

defendant’s extraneous offenses is inadmissible; in fact, “Rule 404(b) is a rule of

inclusion rather than exclusion—it excludes only evidence that is offered solely for

was no mention of why they parted ways[; h]e just said they parted ways.” The trial
court stated that it would “allow it on [the false-impression] basis,” but did not clarify
whether “it” included the e-mail. The scope of “it” is therefore unclear, and Redmond
does not directly address the preservation issue on appeal.
      11
        Although “issues of error preservation are systemic in first-tier review courts”
such as ours, the Court of Criminal Appeals has explained that this “means only that a
court of appeals may not reverse a judgment of conviction without first addressing any
issue of error preservation”; the court of appeals may still affirm the judgment on
another basis. Meadoux v. State, 325 S.W.3d 189, 193 n.5 (Tex. Crim. App. 2010)
(quoting Menefee v. State, 287 S.W.3d 9, 18 (Tex. Crim. App. 2009)); see also Williams v.
State, No. 02-12-00238-CR, 2014 WL 1668491, at *1 (Tex. App.—Fort Worth Apr.
24, 2014, pet. ref’d) (mem. op., not designated for publication) (quoting and relying
upon Meadoux to affirm judgment of conviction on the merits).


                                           14
proving bad character and conduct in conformity with that bad character.” Dabney v.

State, 492 S.W.3d 309, 317 (Tex. Crim. App. 2016). Evidence of a defendant’s

extraneous offenses may be “admi[tted] for another purpose,” such as

“proving . . . intent” or rebutting a defensive theory that the offense was an

accident—a theory Redmond advanced in this case. Tex. R. Evid. 404(b)(2); see also,

e.g., Dabney, 492 S.W.3d at 317–18; De La Paz v. State, 279 S.W.3d 336, 342–48 (Tex.

Crim. App. 2009); Bass v. State, 270 S.W.3d 557, 563 (Tex. Crim. App. 2008).

      “The ‘doctrine of chances’ tells us that highly unusual events are unlikely to

repeat themselves inadvertently or by happenstance.” De La Paz, 279 S.W.3d at 347.

Thus, evidence that a defendant previously committed a similar extraneous offense

may be offered to prove the intentional nature of the defendant’s conduct in the face

of a defensive theory that the charged offense was an unintentional accident. Id. at

347–48 (affirming admission of extraneous-offense evidence because “[t]he

extraordinary coincidence that appellant saw drug deals that no one else did three

different times flies in the face of common sense”); see also, e.g., Halliburton v. State,

528 S.W.2d 216, 218 (Tex. Crim. App. 1975); Gauch v. State, No. 02-18-00454-CR,

2019 WL 4010347, at *2 (Tex. App.—Fort Worth Aug. 26, 2019, no pet.) (mem. op.,

not designated for publication).

      2. Admissibility

      Here, Redmond repeatedly asserted that Jane was injured by accident rather

than by intentional conduct. Redmond testified that Jane’s injuries were the result of

                                           15
an accidental tumble onto the dishwasher during a heated-but-not-abusive argument,

and Redmond testified that he “didn’t intend for her to get hurt.” He claimed Jane

“capitalized” on the alleged dishwasher accident by fabricating her allegations of

assault “to get [him] locked up” so she could have sole custody of Bobby. Redmond

also disputed “the prior [abusive] violence that [Jane] told the jury about,” claiming

the events and injuries Jane described were accidental as well. Redmond testified that

Jane never had the black eyes she and her co-worker described to the jury, and he

explained away photographs of one of Jane’s previous eye injuries as an “exceptional

reaction” to pinkeye.

      In other words, Redmond’s theory of the case was that the alleged assault was

an accident, that he did not intentionally harm Jane, and that Jane was fabricating her

allegations of intentional abuse. The State rebutted this defensive theory by offering

evidence that Redmond had abused another romantic partner as well; namely, Sue.

Sue’s e-mail alleged that Redmond had abused her during their romantic relationship,

that Redmond’s physical abuse was significant enough to threaten her life, and that

the abuse occurred during the time period in which Redmond was married to Jane.

The State also offered evidence that Redmond had received a citation for assaulting

Sue on a separate occasion. Redmond explained away Sue’s allegations of abuse as he

had Jane’s allegations: by downplaying the incidents and claiming the complainants

were lying.



                                          16
      Evidence of Redmond’s abusive relationship with Sue thus constituted

“evidence that [Redmond] had on other occasions committed similar offenses to the

one he [wa]s charged with [which] serve[d] to reduce the possibility that the act in

question was done with innocent intent,” to reduce the possibility that Jane’s injuries

were accidental, and to reduce the possibility that Jane was fabricating her claims.

Hung Phuoc Le v. State, 479 S.W.3d 462, 470–71 (Tex. App.—Houston [14th Dist.]

2015, no pet.) (affirming admission of drug-related extraneous-offense evidence to

refute defendant’s claim that he was unaware of the contraband); see also, e.g., Dabney,

492 S.W.3d at 315, 317–18 (affirming admission of extraneous-offense evidence to

refute defensive theory that defendant “was a victim of circumstance”); Bass,

270 S.W.3d at 562–63 (affirming admission of evidence that defendant previously

abused two girls to rebut defensive theory of retaliatory fabrication); Halliburton,

528 S.W.2d at 218 (affirming admission of extraneous-offense evidence to rebut self-

defense theory and prove intent to kill); Riddle v. State, No. 02-18-00388-CR,

2019 WL 3334429, at *5–6 (Tex. App.—Fort Worth July 25, 2019, no pet.) (mem.

op., not designated for publication) (affirming admission of evidence showing

defendant’s prior sexual assault of a similar victim under similar circumstances to

rebut defensive theory of retaliatory fabrication); Mendoza v. State, No. 02-11-00197-

CR, 2012 WL 43172, at *5–7 (Tex. App.—Fort Worth Jan. 5, 2012, no pet.) (per

curiam) (mem. op., not designated for publication) (affirming admission of

extraneous-offense evidence to rebut defensive theory of innocent intent where

                                          17
defendant previously committed a similar act and claimed similarly innocent intent).

Therefore, the trial court was well within the zone of reasonable disagreement—and

thus well within its discretion—to admit the testimony and e-mail regarding

Redmond’s abusive extramarital affair with Sue to rebut his defensive theory that the

assault was an accident and to prove his intent to commit the offense. See De La Paz,

279 S.W.3d at 347–48.

      We overrule Redmond’s first point.

B. Evidence of Prior Bank Robberies

      Redmond next argues that the trial court erred by allowing the State to question

him about his prior bank robberies. Specifically, Redmond contends that although the

trial court authorized the questioning to correct an alleged false impression that

Redmond’s February 2017 bank robbery was “out of character” and that “he just did

the one thing,” Redmond never uttered these statements and thus no false impression

existed.12 The State acknowledges that Redmond did not expressly state that the

February bank robbery was “out of character” for him or that he had “just d[one] the

      12
         As with Redmond’s first point, the substance of Redmond’s second point
implicitly challenges the scope of the State’s questioning and alleges that the State
relied upon the evidence of Redmond’s unadjudicated bank robberies as improper
character evidence—a purpose for which such evidence was not admitted. See Tex. R.
Evid. 105(a), 404(b)(1). Again, to the extent that Redmond intends to raise this issue
as a separate challenge to the judgment, he failed to preserve it for review. Tex. R.
App. P. 33.1(a). Redmond did not object to the State’s questions or statements about
the unadjudicated bank robberies as improper character evidence or as encouraging
the jury to convict him based on these offenses, nor did he request a limiting
instruction. See Tex. R. Evid. 105(b)(1), 404(b)(1); Tex. R. App. P. 33.1(a).


                                         18
one thing,” but it argues that Redmond’s testimony on direct examination nonetheless

left the jury with the false impression that the February 2017 bank robbery was a

singular incident. We agree with the State.13

      1. Applicable Law

      As explained above, extraneous-offense evidence is generally admissible as long

as it is offered for “some legitimate, non-character-related purpose.” Montgomery,

810 S.W.2d at 389; see Tex. R. Evid. 404(b)(2); Dabney, 492 S.W.3d at 317; De La Paz,

279 S.W.3d at 342–44. One legitimate purpose is impeachment.

      If a defendant elects to testify in his own defense, he puts his character for

veracity at issue and may be impeached in the same manner as other witnesses. See

Tex. R. Evid. 608–09; Hammett v. State, 713 S.W.2d 102, 105–06 (Tex. Crim. App.

      13
         The State presents multiple alternative arguments, including the argument that
Redmond voluntarily doubled down on his false impression during cross-examination
by expressly and nonresponsively testifying that “[i]t’s not like [he] had a lot of
experience” robbing banks when he committed the February 2017 robbery. See
Williams v. State, 604 S.W.2d 146, 149 (Tex. Crim. App. 1980) (“A conviction will not
be reversed for error in receiving testimony that was not admissible when received but
that became admissible at a subsequent stage.”); Roberts v. State, 29 S.W.3d 596,
601 (Tex. App.—Houston [1st Dist.] 2000, pet. ref’d) (“[W]hen a defendant
voluntarily or nonresponsively testifies concerning extraneous matters on cross-
examination, the State may correct any false impression presented by such answer.”).
Although we agree with the State that Redmond made the quoted statement
voluntarily and nonresponsively, and although we agree that three prior bank
robberies can reasonably be considered “a lot of experience,” Redmond’s statement
did not leave a false impression because the three extraneous bank robberies were
committed after the February 2017 robbery. Thus, although the record indicates that
Redmond “had a lot of experience” robbing banks by the time of trial, there is no
indication that he had any experience robbing banks prior to the February
2017 robbery that his statement was referencing.


                                           19
1986). Generally, a defendant may be impeached with extraneous-offense evidence

only if the offense resulted in a prior final conviction for a felony or crime of moral

turpitude that meets the requirements of Texas Rule of Evidence 609. See Tex. R.

Evid. 608–09; West v. State, 169 S.W.3d 275, 278 (Tex. App.—Fort Worth 2005, pet.

ref’d). However, a defendant can also open the door to the admission of other

extraneous offenses—including unadjudicated offenses—by creating a false

impression regarding the extent of his prior arrests, convictions, charges, or trouble

with the police. See Hammett, 713 S.W.2d at 105 (quoting Nelson v. State, 503 S.W.2d

543, 545 (Tex. Crim. App. 1974)); West, 169 S.W.3d at 278. In such instances, the

State may correct the false impression with evidence of the relevant portions of the

defendant’s criminal history. See Daggett v. State, 187 S.W.3d 444, 452 (Tex. Crim. App.

2005); Wheeler, 67 S.W.3d at 885; West, 169 S.W.3d at 278–79. This rule generally

applies only if the defendant creates the false impression on direct examination or

without prompting from the State; the State cannot manufacture the false impression

“by clever maneuvering” on cross-examination and then capitalize on its ruse by

admitting evidence of the defendant’s extraneous offenses. Martinez v. State,

728 S.W.2d 360, 361–62 (Tex. Crim. App. 1987) (quoting Ex parte Carter, 621 S.W.2d

786, 789 (Tex. Crim. App. 1981) (McCormick, J., concurring), and distinguishing

Shipman v. State, 604 S.W.2d 182 (Tex. Crim. App. [Panel Op.] 1980)); see also Wheeler,

67 S.W.3d at 885.



                                          20
      2. Admissibility

      Here, Redmond’s testimony on direct examination could reasonably be

understood to leave a false impression regarding his February 2017 bank robbery. On

direct examination, Redmond portrayed his February robbery as a “crazy decision”

brought on by “a perfect storm of events” that brought him to the “the lowest point”

in his life. He further testified that he felt ashamed of this “horrible, crazy decision”

afterward and that “it was eating at [him].” These statements communicated to the

jury that the February robbery was triggered by uniquely horrible circumstances that

had not occurred previously and were unlikely to occur again, and that Redmond

recognized the stupidity of his actions and was ashamed after committing the robbery.

Indeed, at the conclusion of Redmond’s direct examination, both the State and the

trial court understood Redmond’s testimony to have claimed that the February

2017 robbery was “completely out of character” and that “he just did the one thing.”

Although Redmond accurately observes that he did not use the words “out of

character” in his testimony or expressly state that the February offense was his only

bank robbery, we do not consider the absence of these specific statements dispositive.

A false impression is just that: an impression; it need not be expressly stated in magic

language to exist. See, e.g., Carter, 621 S.W.2d at 788 (affirming trial court’s admission

of evidence regarding the defendant’s criminal history to rebut implied false

impression that, apart from the two prior convictions and two prior arrests mentioned

in his testimony, his record was clean); Reese v. State, 531 S.W.2d 638, 641 (Tex. Crim.

                                           21
App. 1976) (holding defendant opened the door to multiple prior offenses when, in

response to a question about his “trouble with the law,” the defendant stated that he

pled guilty to car theft because, “[w]hile counsel did not ask if this was all the trouble

he had been in, appellant’s failure to relate any other instances clearly left the

impression with the jury that this was the extent of his ‘trouble with the law’”).

Redmond’s testimony on direct examination implicitly characterized his February

2017 robbery as a singular, deeply regretted, out-of-character event, and his three

subsequent bank robberies directly contradicted and debunked this characterization.

      The admissibility of evidence regarding Redmond’s three extraneous bank

robberies was thus within the zone of reasonable disagreement. See Daggett,

187 S.W.3d at 452–54 (concluding that evidence regarding defendant’s prior sexual

relationship with a minor was admissible to correct false impression from defendant’s

testimony that he “ha[d] never done anything of that sort with a sixteen[-]year[-]old

girl” and that he “would not do something like that”); Carter, 621 S.W.2d at 788.

Given the trial court’s “wide latitude to admit or exclude evidence of extraneous

offenses” and its “superior position to evaluate the impact of the evidence,” we hold

that the trial court did not abuse its discretion by admitting testimony regarding

Redmond’s three extraneous bank robberies. State v. Mechler, 153 S.W.3d 435,

439 (Tex. Crim. App. 2005); Wenger, 292 S.W.3d at 202; see also Carroll v. State, No. 02-

18-00477-CR, 2020 WL 938189, at *5 (Tex. App.—Fort Worth Feb. 27, 2020, pet.

ref’d) (mem. op., not designated for publication); Warren v. State, No. 02-19-00023-CR,

                                           22
2019 WL 4124377, at *2 (Tex. App.—Fort Worth Aug. 29, 2019, no pet.) (mem. op.,

not designated for publication).

      We overrule Redmond’s second point.14


      14
        Redmond’s challenge to the admission of testimony regarding his
unadjudicated bank robberies fails for another reason as well: any error in the
admission of such testimony was rendered harmless by Redmond’s failure to object to
evidence of the same underlying fact; namely, a photograph depicting Redmond’s
April 2017 bank robbery. See Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim. App.
1998).

       When the photograph of Redmond’s April 2017 robbery was offered into
evidence, Redmond stated he had “[n]o objection,” waiving any error regarding the
item’s admissibility. See Thomas v. State, 408 S.W.3d 877, 884–86 (Tex. Crim. App.
2013) (reiterating and clarifying the rule that a no-objection statement waives
previously preserved error unless the record “plainly demonstrates” that the
defendant and trial court understood otherwise); Estrada v. State, 313 S.W.3d 274,
301–02 (Tex. Crim. App. 2010).

       The unobjected-to photograph depicted Redmond robbing a bank in April
2017 and thus proved the same fact explored in Redmond’s challenged testimony:
that the February 2017 robbery was not a singular, deeply regretted incident but was
consistent with Redmond’s pattern of behavior. Although the photograph depicted
only one of Redmond’s three unadjudicated bank robberies, Redmond did not
distinguish among the unadjudicated offenses. Rather, both parties treated the three
unadjudicated robberies collectively as evidence that the February 2017 incident was
not atypical. The unobjected-to photograph proved this separate and apart from the
challenged testimony.

       “[T]he erroneous admission of testimony is not cause for reversal, if the same
fact is proven by other testimony not objected to.” Leday, 983 S.W.2d at 718.
Therefore, any error in the admission of Redmond’s testimony regarding his
unadjudicated bank robberies was rendered harmless by his failure to object to the
photograph. Cf. Sibaluca v. State, No. 02-19-00150-CR, 2020 WL 6601608, at *7 (Tex.
App.—Fort Worth Nov. 12, 2020, pet. filed) (mem. op., not designated for
publication); Mallory, 2019 WL 618893, at *12; Sampson, 2016 WL 4474339, at *3; Clay,
361 S.W.3d at 767; Mai, 189 S.W.3d at 323–24.


                                         23
C. Testimony of Police Officer

      In his final point, Redmond argues that the trial court abused its discretion by

admitting Officer Harvey’s hearsay testimony relaying Jane’s description of the assault.

See Tex. R. Evid. 802. The State responds that the testimony was admissible both as

an excited utterance and to rebut the defensive theory of fabrication, but further

argues that, regardless, any error in the admission of this evidence was harmless

because the same information came in through multiple other witnesses. See Tex. R.

Evid. 802, 803(2). We agree with the State’s latter argument; even if the testimony was

erroneously admitted, it was duplicative of other evidence, and Redmond thus

effectively forfeited any error in its admission by failing to object to similar evidence

showing the same underlying facts.

      1. Applicable Law

      Generally, to preserve error in the admission of evidence, a party must make a

proper objection, get a ruling on that objection, and continue to object each time the

allegedly inadmissible evidence—or other evidence proving the same underlying

fact—is offered. Lane v. State, 151 S.W.3d 188, 193 (Tex. Crim. App. 2004) (quoting

Valle v. State, 109 S.W.3d 500, 509 (Tex. Crim. App. 2003)); Sibaluca,

2020 WL 6601608, at *7. The need for ongoing objections after the trial court has

already announced its decision on admissibility is often referred to as “the futility

rule.” Leday, 983 S.W.2d at 718; Mallory, 2019 WL 618893, at *11. Failure to comply

with this rule effectively forfeits any error in the admission of the objectionable


                                           24
evidence because “the improper admission of evidence does not constitute reversible

error if the same facts are shown by other evidence which is not challenged.” Leday,

983 S.W.2d at 717 (quoting Crocker v. State, 573 S.W.2d 190, 201 (Tex. Crim. App.

[Panel Op.] 1978)). “The rule has never been otherwise, so far as we know,” and it

undercuts Redmond’s challenge to Officer Harvey’s hearsay testimony. Id. at 718.

      2. Harmless Error

      Officer Harvey spoke with Jane while she was receiving treatment at the

hospital on the night of the assault. At trial, the officer summarized Jane’s description

of events in five statements:

      [1] She said that she was in the kitchen with her husband and he asked
      her to grab something out of the dishwasher. [2] She said that she wasn’t
      able to get it or see what it was, so he said he would do it, so she walked
      away. [3] He advised that he was able to retrieve the items, so she came
      back, looked down into the dishwasher, and then he stabbed her in the
      neck with a knife. [4] She said she then used her left hand to grab the
      knife out of her neck and he began punching her, beating her on the
      ground. [5] I asked her if this happened multiple times, if he’s done
      anything like that in the past, and she said, yes, he has been abusive with
      her.

      Assuming without deciding that this testimony was improperly admitted solely

for the truth of the matter asserted, its admission was nonetheless harmless. See Tex.

R. Evid. 801(d)(2). Officer Harvey’s brief, five-sentence summary not only mirrored

Jane’s trial testimony but was corroborated by other, unchallenged testimony and

evidence as well.




                                           25
      First, Jane testified to all five challenged statements at trial. She explained to the

jury how Redmond told her that he “needed to reach something in the dishwasher

and his hands wouldn’t fit [so he] asked [her] to grab it.” This corroborated statement

1 of the challenged hearsay. Jane further stated that she initially thought Redmond

was referencing an easily reachable item in the dishwasher so she “went back in the

room and laid down”—testimony substantially similar to statement 2. Jane also

testified to statement 3. She told the jury that Redmond asked for her help with the

dishwasher a second time and that when “[she] reached in[to the dishwasher] . . . he

put a knife . . . in [her] throat.” Jane went on to explain—consistent with statement

4—that after Redmond stabbed her, she “started fighting back” and “grabbed [the

knife] with [her] hands,” but that he “push[ed] [her] down on the dishwasher” and she

ended up “on [her] knees” while Redmond “bang[ed] [her] head on the tile”

repeatedly. Finally, Jane told the jury about Redmond’s prior abuse—corroborating

statement 5—by describing multiple incidents in which Redmond “push[ed]” her,

“sh[ook]” her, “punch[ed]” her, “choked [her] till [she] passed out,” or otherwise

abused her “to the point that [she] ended up with . . . black eyes or bruising on [her]

face.” Jane’s trial testimony thus provided evidence of the same facts underlying all

five hearsay statements. Therefore, Jane’s unchallenged testimony, by itself, was

sufficient to render the complained-of error harmless.




                                            26
       Yet, we need not rely solely on Jane’s testimony because the facts underlying

Officer Harvey’s hearsay statements were established by numerous other witnesses

and trial exhibits as well:

       •      The medical report from Fireman Kendall—which was admitted as

              State’s Exhibit 4, and which Fireman Kendall described in his

              testimony—contained a description of the assault that repeated

              assertions 1, 3, and 4 of the challenged hearsay. Fireman Kendall’s report

              documented Jane’s statements that Redmond “woke her up to tell [her]

              he [had] dropped something in [the] dish[]washer and he needed her

              small hands to get it,” that when she “ben[t] down to [the]

              dishwasher . . . he stuck a knife to her throat,” and that when “she

              fought back . . . he pushed her against the dish[]washer and hit her and

              pushed her on the ground and slammed her head on the tile floor

              multiple times.”

       •      Fireman Kendall’s medical report also documented two lacerations on

              Jane’s neck and chest including a three-centimeter gash which he

              described as a “possible stab”—supporting statement 3 of the challenged

              hearsay. Fireman Kendall confirmed this assessment in his testimony.

       •      In the video footage from Officer Herily’s body camera—admitted as

              State’s Exhibit 5A—Jane was shown in the ambulance at the fire station.



                                           27
            The video showed Jane repeating hearsay statements 1 and 3 by telling

            Officer Herily that her husband “asked [her] to get something from the

            dishwasher” and then “stuck a knife in [her] throat.”

      •     Jane’s hospital medical records documented Jane’s statements that she

            had been “assault[ed] by her husband” and confirmed that she had “stab

            wounds to the right neck,” supporting statement 3.

      •     The jury saw photographs of Jane’s injuries on the night of the assault,

            including a stab wound on her neck and extensive bruising on her face

            and body. The photographs were consistent with the beatings described

            in hearsay statements 3 and 4.

      •     The trial court admitted photographs of Jane’s injuries from Redmond’s

            prior incidents of abuse, supporting statement 5.

      •     The jury heard testimony from Jane’s co-worker describing how Jane’s

            injuries and behaviors were indicative of abuse, providing additional

            evidence of statement 5.

      Redmond does not challenge any of the evidence catalogued above, even

though it proves the same facts that underlie Officer Harvey’s testimony. Redmond

has not identified—nor has this court found—any aspect of Officer Harvey’s

challenged testimony that was not admitted elsewhere. We thus hold that any error in

the admission of Officer Harvey’s hearsay testimony regarding Jane’s out-of-court



                                        28
statements was rendered harmless and effectively forfeited. See Qualls v. State,

547 S.W.3d 663, 681–82 (Tex. App.—Fort Worth 2018, pet. ref’d) (holding any error

in the admission of expert testimony regarding counterfeit nature of bills was

harmless because multiple lay witnesses testified that the bills were counterfeit).

      We overrule Redmond’s final point.

                                    III. Conclusion

      Having overruled all of Redmond’s points, we affirm the trial court’s

judgments.




                                                       /s/ Mike Wallach
                                                       Mike Wallach
                                                       Justice

Publish

Delivered: March 25, 2021




                                           29